Case 2:16-ap-01278-ER           Doc 76 Filed 05/31/19 Entered 05/31/19 15:19:20                  Desc
                                  Main Document Page 1 of 3




                                                                      FILED & ENTERED

                                                                             MAY 31 2019

                                                                        CLERK U.S. BANKRUPTCY COURT
                                                                        Central District of California
                                                                        BY gonzalez DEPUTY CLERK



                  UNITED STATES BANKRUPTCY COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                                LOS ANGELES DIVISION


 In re:    Liberty Asset Management              Case No.:      2:16-bk-13575-ER
           Corporation,
           Debtor.                               Chapter:       7

           AHA 2012 LLC et al.,                  Adv. No.:      2:16-ap-01278-ER
                                    Plaintiffs
                           v.                                   ORDER TO COMPLY WITH
                                                                LOCAL BANKRUPTCY
                                                                RULE 7016-1 RE: STATUS
                                                                CONFERENCE

           Benjamin Kirk et al.,              Hearing Date: June 11, 2019
                                  Defendants. Hearing Time: 10:00 a.m.
                                              Courtroom:    1568



        On June 11, 2019, at 10:00 a.m., the Court will conduct a Status Conference. Based on a
review of the docket, the Court finds that the Parties/Counsel have not filed a Joint Status Report
“at least 14 days before the date set for” the upcoming status conference hearing pursuant to
Local Bankruptcy Rule (“LBR”) 7016-1(a)(2).

        WHEREFORE, IT IS HEREBY ORDERED that the failure of the Parties/Counsel to
file Unilateral Status Reports “not less than 7 days before the date set for” the upcoming status
conference, pursuant to LBR 7016-1(a)(3), will result in a sanction of not less than $250.00
unless such filing is excused by the Court.
Case 2:16-ap-01278-ER         Doc 76 Filed 05/31/19 Entered 05/31/19 15:19:20                    Desc
                                Main Document Page 2 of 3


        IT IS FURTHER ORDERED that pursuant to LBR 7016-1(f), the Court reserves the
right to order one or more of the following:

   (1) Striking the answer and entering a default, or finding that there has been a failure to
       prosecute, as appropriate;

   (2) Entry of an order prohibiting the non-conforming Party’s counsel from making
       telephonic appearances in this matter.

       THE PARTIES ARE FURTHER ADVISED that LBR 7016-1 serves to implement
Civil Rule 16’s purpose in adversary proceedings, and provides:

 7016-1. STATUS CONFERENCE, PRETRIAL, AND TRIAL PROCEDURE

 (a) Status Conference. In any adversary proceeding, the clerk will include in a summons, notice of
 the date and time of the status conference.

        (1) Who Must Appear. Each party appearing at any status conference must be represented by
            either the attorney (or party, if not represented by counsel) who is responsible for trying
            the case or the attorney who is responsible for preparing the case for trial.

        (2) Contents of Joint Status Report. Unless otherwise ordered by the court, at least 14 days
            before the date set for each status conference the parties are required to file a joint status
            report using mandatory court form F 7016-1.STATUS.REPORT (and F 7016-
            1.STATUS.REPORT.ATTACH, if applicable)

        (3) Unilateral Status Report. If any party fails to cooperate in the preparation of a joint status
            report and a response has been filed to the complaint, each party must file a unilateral
            status report not less than 7 days before the date set for each status conference, unless
            otherwise ordered by the court. The unilateral status report must contain a declaration
            setting for the attempts made by the party to contact or obtain the cooperating of the non-
            complying party. The format of the unilateral status report must substantially comply with
            mandatory court form F 7016-1.STATUS.REPORT.

 The consequences of failing to comply with the foregoing LBRs are explicit within their terms.
 LBR 7016-1(f) and (g) provide:

 (f) Sanctions for Failure to Comply with Rule. In addition to the sanctions authorized by
     F.R.Civ.P. 16(f), if a status conference statement or a joint proposed pretrial stipulation is
     not filed or lodged within the times set forth in subsections (a), (b), or (e), respectively, of
     this rule, the court may order one or more of the following:
Case 2:16-ap-01278-ER       Doc 76 Filed 05/31/19 Entered 05/31/19 15:19:20              Desc
                              Main Document Page 3 of 3


       (1) A continuance of the trial date, if no prejudice is involved to the party who is not at
           fault;

       (2) Entry of a pretrial order based [upon] conforming party’s proposed description of
           the facts and law;

       (3) An award of monetary sanctions including attorneys’ fees against the party at fault
           and/or counsel, payable to the party not at fault; and/or

       (4) An award of non-monetary sanctions against the party at fault including entry of
           judgment of dismissal or entry of an order striking the answer and entering a
           default.

(g) Failure to Appear at Hearing or Prepare for Trial. The failure of a party’s counsel (or the
    party, if not represented by counsel) to appear before the court at the status conference or
    the pretrial conference, or to complete the necessary preparations therefor, or to appear at
    or to be prepared for trial may be considered an abandonment or failure to prosecute or
    defend diligently, and judgment may be entered against the defaulting party either with
    respect to a specific issue or as to the entire proceeding, or the proceeding may be dismissed.



IT IS SO ORDERED.

                                            ###




    Date: May 31, 2019
